            Case 1:21-cv-01014-RA Document 16 Filed 07/29/21 Page 1 of 1



                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
                                                                  DATE FILED: 07/29/2021
 JESUS SERGIO VAZQUEZ AVILA,
 RAMON JORGE CARDOZO, and
 RODOLFO CISNEROS RUIZ, on behalf of
 themselves and all others similarly situated,
                                                               No. 21-CV-1014 (RA)
                              Plaintiffs,
                                                                       ORDER
                         v.

 DEROSA SPORTS CONSTRUCTION INC.
 and MATTHEW DEROSA,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Defendants have yet to appear in this action. No later than August 11, 2021, Plaintiffs

shall provide the Court with a status update, advising whether they intend to move for default

judgment, and if so, proposing a date by which they will do so.

SO ORDERED.

Dated:      July 29, 2021
            New York, New York                     Ronnie Abrams
                                                   United States District Judge
